IN THE SUPREME COURT OF TENNESSEE
                          AT KNOXVILLE

                                                                FILED
STATE OF TENNESSEE,                       )
                                          )       Supreme CourtOctober 19, 1998
       Appellant,                         )       NO. 03-S-01-9706-CR-00060
                                          )                   Cecil W. Crowson
                                          )                  Appellate Court Clerk
v.                                        )       Hamilton County
                                          )
                                          )
WILLIE WILLIAMS, JR.,                     )       Court of Criminal Appeals
                                          )       Reversed in Part.
                                          )
       Appellee.                          )




                    ORDER ON PETITION FOR REHEARING

       A petition for rehearing has been filed on behalf of the appellants. After

consideration of the same, a majority of the Court is of the opinion that the petition

should be and the same is hereby denied at the cost of appellant.



              Justice Birch and Special Justice Reid adhere to the views

expressed in their original dissenting opinion.




                                          _____________________________
                                          FRANK F. DROWOTA, III,
                                          JUSTICE


Concur:
Anderson, C.J.
Holder, J.